          Case 2:21-cv-00058-CRE Document 18 Filed 02/11/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                     PITTSBURGH

ANTOINE DREW and TYRIS L. DAVIS,                    )
                                                    )
                Plaintiffs,                         )   2:21-CV-00058-CRE
                                                    )
        vs.                                         )
                                                    )   Chief United States Magistrate Judge
WESTMORELAND COUNTY, SEAN                           )   Cynthia Reed Eddy
KERTES, CHAIRMAN; DOUGLASS W.                       )
CHEW, VICE-CHAIRMAN; GINA                           )
CERILLI, SECRETARY; UNKNOWN                         )
WARDEN, GEORGE LOWTHER,                             )
DEPUTY WARDEN SEC.; AND ERIC                        )
SCHWARTZ, DEPUTY WARDEN OF                          )
TREATMENT;                                          )
                                                    )
                Defendants.

                                   MEMORANDUM ORDER

       Plaintiffs, Antoine Drew and Tyris L. Davis, proceeding pro se, filed a Complaint in the

above-titled action on January 12, 2021, raising civil rights violations at Westmoreland County

Prison. Also on January 12, 2021, Plaintiffs filed the instant Motion for Class Certification,

seeking to maintain this lawsuit as a class action on behalf of themselves and all practicing

Muslims incarcerated/detained in Westmoreland County Prison (“WCP”) and on behalf of all

COVID-19 victims in WCP. (ECF No. 13).

       Rule 23 of the Federal Rules of Civil Procedure requires that in order for a plaintiff to

obtain class certification, four elements must be satisfied: (1) the class is so numerous that joinder

of all members is impracticable; (2) there are questions of law or fact common to the class; (3) the

claims or defenses of the representative parties are typical of the claims or defenses of the class;

and (4) the representative parties will fairly and adequately protect the interest of the class.

Fed.R.Civ.P. 23(a).
          Case 2:21-cv-00058-CRE Document 18 Filed 02/11/21 Page 2 of 2




       Plaintiffs fail to satisfy at least one of these elements. It is well established that a prisoner

proceeding pro se, is unable to satisfy the fourth element of a class action suit. See Awala v. New

Jersey Dept. of Corrections, 227 F. App’x 33, 134 (3d Cir. 2007) (affirming the District Court

where the “District Court dismissed Awala’s complaint and amended complaint under 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b), concluding that as a pro se prisoner without formal training in the

law . . . Awala would not be able to adequately represent the interests of the class and maintain the

suit as a class action); Caputo v. Fauver, 800 F. Supp. 168, 170 (D.N.J. 1992), aff’d, 995 F.2d 216

(3d Cir. 1993) (table decision) (stating that “[e]very court that has considered the issue has held

that a prisoner proceeding pro se is inadequate to represent the interests of his fellow inmates in a

class action”).

       As explained above, Plaintiffs, prisoners proceeding pro se, cannot meet the fourth element

to obtain class certification. Accordingly, this Motion will be denied.

       AND NOW, this 11th day of February, 2021, it is hereby ORDERED that the Motion for

Class Certification is DENIED.

                                               BY THE COURT:

                                               s/Cynthia Reed Eddy
                                               Chief United States Magistrate Judge
cc:    ANTOINE DREW
       354-2020
       Westmoreland County Prison
       3000 S. Grande Blvd.
       Greensburg, PA 15601
       (via U.S. First Class Mail)
       TYRIS L. DAVIS
       2737-2020
       Westmoreland County Prison
       3000 S. Grande Blvd.
       Greensburg, PA 15601
       (via U.S. First Class Mail)
